 1   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 2   jvorhis@nossaman.com
     50 California Street, 34th Floor
 3   San Francisco, CA 94111
     Telephone:     415.398.3600
 4   Facsimile:     415.398.2438
 5   Attorneys for Plaintiff COLLEEN STEWART
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10   COLLEEN STEWART,                            Case No: 2:17-cv-02418-TLN-KJN
11                  Plaintiff,                   STIPULATION AND ORDER TO
                                                 CONTINUE THE FACT DISCOVERY
12          vs.                                  CUTOFF
13   PROPERTY AND CASUALTY INSURANCE             Date Action Filed: October 12, 2017
     COMPANY OF HARTFORD,                        Date Action Removed: November 16, 2017
14
                    Defendant.
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                 Case No. 2:17-cv-02418-TLN-KJN
                   STIPULATION AND ORDER TO CONTINUE THE FACT DISCOVERY CUTOFF
     56725949.v1
 1          1.       Pursuant to Eastern District of California L.R. 143 and L.R. 144, Plaintiff and
 2   Defendant hereby stipulate to continue the fact discovery cutoff from December 10, 2018 to
 3   February 8, 2019.
 4          2.       Plaintiff Colleen Stewart’s initial deposition session was taken on July 24, 2018,
 5   but not completed. A property inspection also took place on that date but was not completed.
 6   The parties ultimately agreed to schedule the completion of the deposition and the property
 7   inspection for October 10th.
 8          3.       However, Ms. Stewart was hospitalized with chest pains in late September 2018.
 9   Due to her health issues her deposition has not been completed. Defendant asked for completion
10   of the property inspection but was informed that Plaintiff would like to be present to access the
11   premises. In order to accommodate the scheduling of the above matters the parties agreed to an
12   approximate one-month continuance of the fact discovery cutoff. This Court granted the
13   extension, extending the discovery deadline to December 10, 2018.
14          4.       Subsequent to that extension, the parties attempted to negotiate a date for the
15   property inspection, but were unable to reach a resolution. The parties engaged in a meet-and-
16   confer process, and ultimately participated in a hearing with the Honorable Kendall J. Newman,
17   United States Magistrate Judge. See ECF No. 17. Judge Newman ordered that Defendant shall
18   be able to complete the property inspection on December 7, 2018. ECF No. 18.
19          5.       However, during the conference, Judge Newman also noted that the parties might
20   benefit from participating in a settlement conference. ECF No. 19. Counsel for the parties are
21   currently confirming availability for their clients for a settlement conference, which they believe
22   will occur in December 2018. The parties believe good cause exists to continue the existing
23   discovery dates for the purpose of engaging in settlement discussions with Judge Newman, and
24   respectfully request this Court to grant the request to permit them to engage in negotiations.
25          6.       Accordingly, the parties further stipulate that the discovery cut-off be moved to
26   February 8, 2019. The parties also agree that the deadline to designate expert witnesses be
27   continued from January 7, 2019 to March 8, 2019, the deadline to supplement expert witness
28   designation be continued from January 28, 2019 to March 29, 2019, and the deadline for hearing
                                               -1-                 Case No. 2:17-cv-02418-TLN-KJN
                   STIPULATION AND ORDER TO CONTINUE THE FACT DISCOVERY CUTOFF
     56725949.v1
 1   dispositive motions be continued from April 18, 2019 to May 16, 2019. This extension will also
 2   have the beneficial effect of permitting Ms. Stewart to attend to her personal health issues.
 3            7.      Two other continuances have been requested and granted, one related to Ms.
 4   Stewart’s health issues.
 5            8.      No other dates will be affected by continuing the fact discovery cutoff and expert
 6   designation cutoffs.
 7            9.      Good cause exists for extending the fact discovery deadline to February 8, 2019,
 8   2018, to accommodate settlement negotiations and the scheduling of Plaintiff’s continued
 9   deposition when her health permits, for extending the expert designation to March 8, 2019,
10   supplemental expert designation to March 29, 2019, and the deadline for hearing dispositive
11   motions be set for May 16, 2019.
12

13    Date:        November 12, 2018                      NOSSAMAN LLP
                                                          JAMES H. VORHIS
14
                                                          By: /s/ James H. Vorhis
15                                                               James H. Vorhis
16                                                        Attorneys for Plaintiff COLLEEN STEWART
17    Date:        November 12, 2018                     JOHNSTON | SMITH, ALC
                                                         ANN K. JOHNSTON
18
                                                         By: /s/ Ann K. Johnston
19                                                              (as authorized on November 12, 2018)
20                                                              Ann K. Johnston

21                                                       Attorneys for Defendant PROPERTY AND
                                                         CASUALTY INSURANCE COMPANY OF
22                                                       HARTFORD

23
              IT IS SO ORDERED.
24
     Dated: November 14, 2018
25

26
27                                                             Troy L. Nunley
                                                               United States District Judge
28
                                                -2-                 Case No. 2:17-cv-02418-TLN-KJN
                    STIPULATION AND ORDER TO CONTINUE THE FACT DISCOVERY CUTOFF
     56725949.v1
